DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 6/02/2022 in which claims 1-14, and 19-24 are presented for examination purposes.

Priority
Acknowledgment is made of applicant’s Provisional Applications 62/590,740 and 62/590,748, filed on 11/27/2017.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jockish et al. US 20110010367 A1 (hereinafter referred to as “Jockish”) in view of Kotlyarov et al. US 20150379089 A1 (hereinafter referred to as “Kotlyarov”).

As per claim 1, Jockish teaches:
A method for syntactic searching comprising: 
receiving search term comprising multiple individual words from user input at a user device (Jockish, [0067] – A system and method are provided whereby a user may submit a query to a search service. A query may be submitted using any type of messaging service which is available to a user and a search system, wherein a query is interpreted as a search term from a user input.  It should be noted that “search term” usually means a single word, but according to the specification, a term is a group of words); 
parsing the individual words in the search term using natural language processing (NLP) (Jockish, [0171] and [0171] – NLP.  Paragraph [0438] – A request may be automatically analyzed and/or parsed); 
comparing the parsed individual words with words stored in a NLP database (Jockish, [0171] – NLP.  Paragraph [0173] – If a query processed by NLP is determined to match an existing query, to conform to a standardized query, to include a keyword, etc., it may be determined that a query may be answered automatically, wherein using keywords is interpreted as comparing individual words.  Paragraph [0438] – Compare a request to a database of requests.  Paragraph [0440] – An exact match is interpreted as comparing individual words because each and every word must be taken into account for there to be an exact match. An exact match may be determined to be found based on equivalence tables of any elements of a search query, wherein tables of any elements of a search query is interpreted as parsed individual words); and 
causing display, at the user device, of search results based on comparison of words stored in the NLP database (Jockish, [0075] – If a matching request is found, a search result associated with the matching search request may be presented to a user responsive to a search request, wherein presenting to the user is interpreted as displaying the results.  Paragraph [0076] – If multiple search results are associated with a search request, the search results may be ranked to determine an order in which the search results will be presented to a user.  Also paragraph [0441]);
Jockish doesn’t teach user selection of the individual words for a search request with alternate suggestions based on the selected word, however, Kotlyarov teaches:
receiving from the user device, a word change request from the user for a selected word among the individual words (Kotlyarov, [0058] and Fig. 6 – “Each of the individual fields 64 shown in the interpreted search bar 61 may be presented as a selectable menu, slidebar, etc. that enables the user to modify the individual search terms if the user disagrees with the interpretation or otherwise desires to modify the search parameters.”, wherein this is interpreted as a user selecting one of the words for modification);
retrieving one or more alternate words associated with the selected word in a semantic tree (Kotlyarov, [0058] – Selecting “Sydney CBD” for example, may display alternatives such as “Sydney Metropolitan”, “Sydney North”, “Sydney South” etc, one or more of which may be selected to add to the search, wherein this is interpreted as retrieving alternate words);
displaying, at the user device, the one or more alternate words (Jagonal, [0058] – “may display alternatives”);
receiving an indication of a selected alternate word from among the one or more alternate words (Kotlyarov, [0058] – “enables the user to modify the individual search terms if the user disagrees with the interpretation or otherwise desires to modify the search parameters”, and “one or more of which may be selected to add to the search”.  Although this teaches that the terms may be added to the query, in the context of the user modifying the terms especially if the user disagrees with the interpretation, this accurately teaches the claimed limitation for selecting alternate words rather than selecting words to add to the query); and
updating the search results based on inclusion of the selected alternate word in the search term (Kotlyarov, [0058] – Modifying any of the search parameters may cause a new search to be conducted).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jockish’s invention in view of Kotlyarov in order to clarify specific terms within a search query; this is advantageous because it allows the user to select terms that can be limited or clarified and obtain more useful search results (Kotlyarov, paragraph [0058]).

As per claim 2, Jockish teaches:
The method of Claim 1 wherein displaying search results comprises: 
retrieving previously stored search results if parsed individual words are stored in the NLP database (Jockish, [0073] – A query processing interface may provide access to historical information including queries and answers associated with a query.  See also paragraphs [0075], [0077].  Also, paragraph [0080] – Exact match); and 
displaying the previous search results (Jockish, [0073]).

As per claim 3, Jockish teaches:
The method of Claim 1 wherein displaying search results comprises: 
performing a search based on the search term if the parsed individual words are not stored in the NLP database to generate new search results (Jockish, [0080] – If there is not a suitable match to information associated with a query with information in a selection index, and in at least one embodiment universally, a search may be conducted of resources in order to obtain information of a keyword, such as a rating or ranking and/or other information which may be associated with the index); and 
displaying the new search results (Jockish, [0076]).

As per claim 4, Jockish teaches:
The method of Claim 3 further comprising: 
storing the parsed individual words in the NLP database (Jockish, Fig. 38 and [0074] – Storing keywords in the database is interpreted as storing parsed individual words in the NLP database); 
storing the new search results in the NLP database (Jockish, Fig. 40 and [0074] – Result IDs are stored with results in the database); and 
associating the new search results with the parsed individual words (Jockish, [0073] – A query processing interface may provide access to historical information including queries and answers associated with a query).

As per claim 5, Jockish teaches:
The method of Claim 1 further comprising: 
storing the search term in the database (Jockish, [0074]).

As per claim 6, Jockish teaches:
The method of Claim 1 wherein comparing the parsed individual words comprises: 
grouping the parsed individual words (Jockish, [0067] – Categorization is interpreted as grouping words); and 
comparing the group of parsed individual words with the words in the NLP database (Jockish, [0077] – Content and/or resources indicated in a database associated with a category may be compared to keywords and/or other information associated with a request in order to rank a category which may be presented to a user and/or a guide in order to assist in obtaining a search result).

As per claim 7, Jockish teaches:
The method of Claim 6 wherein comparing the group of parsed individual words comprises: 
comparing the parsed individual words with the words in the NLP database (Jockish, [0080]); and 
determining if the words in the NLP database have relationships with other words in the NLP database associated with the group of parsed individual words (Jockish, [0211] – Synonyms may be considered as well as other word relations).

As per claim 8, Jockish teaches:
The method of Claim 7 wherein displaying search results comprises: 
retrieving previously stored search results if the words in the NLP database have identical relationships with other words in the NLP database associated with the group of parsed individual words (Jockish, [0080]); and 
displaying the previous search results (Jockish, [0073]).

As per claim 9, Jockish teaches:
The method of Claim 7 wherein displaying search results comprises: 
performing a new search based on the search term if the words in the NLP database do not have identical relationships with other words in the NLP database associated with the group of parsed individual words to generate new search results (Jockish, [0080] – If there is not a suitable match to information associated with a query with information in a selection index, and in at least one embodiment universally, a search may be conducted of resources in order to obtain information of a keyword, such as a rating or ranking and/or other information which may be associated with the index); and 
displaying the new search results (Jockish, [0076]).

Claims 10-14 are directed to a computer readable medium performing steps recited in claims 1-5 with substantially the same limitations.  Therefore, the rejections made to claims 1-5 are applied to claims 10-14.

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jockish in view of Kotlyarov and further in view of Miller et al. 20170235799 A1 (hereinafter referred to as “Miller”).

As per claim 21, Jockish as modified doesn’t explicitly teach the alternate words are displayed proximate to the selected word, however, Miller teaches:
The method of claim 1, wherein displaying the one or more alternate words comprises displaying the one or more alternate words simultaneously with and proximate to the selected word (Miller, [0069] – Query term suggestion elements may be located near the initial search builder and at least on the same display.  See fig. 10 for example display).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jockish’s invention as modified in view of Miller in order to display alternate words proximate to the selected terms; this is obvious because placing the alternate terms next to the original query because this is desirable to visualize and manipulate a search query on a graphical user interface in an intuitive and user friendly manner (Miller, paragraph [0004]).

Claim 24 is directed to a computer readable medium performing steps recited in claim 21 with substantially the same limitations.  Therefore, the rejections made to claim 21 are applied to claim 24.

Claims 19, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jockish in view of Kotlyarov and further in view of Kumar et al. US 20120290622 A1 (hereinafter referred to as “Kumar”).

As per claim 19, Jockish as modified doesn’t explicitly teach a hover over or click feature to select a word, however, Kumar teaches:
The method of claim 1, wherein the word change request comprises a cursor hovering over the selected word (Kumar, [0058] and [0064] – A common user interaction can be a mouse click or pointer hover).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Jockish’s invention as modified in view of Kumar in order to include hover overs and clicks for user interaction; this is obvious to try because these are obvious features in a computer environment with a mouse for selecting any item as a user interaction (Kumar, paragraphs [0058] and [0064]).

As per claim 20, Jockish as modified doesn’t explicitly teach a hover over or click feature to select a word, however, Kumar teaches:
The method of claim 1, wherein the word change request comprises a user click on the selected word (Kumar, [0058] and [0064] – A common user interaction can be a mouse click or pointer hove).

Claims 22 and 23 are directed to a computer readable medium performing steps recited in claims 19 and 20 with substantially the same limitations.  Therefore, the rejections made to claims 19 and 20 are applied to claims 22 and 23.

Response to Arguments
The 101 rejection for claims being directed to software per se has been withdrawn due to amendments made to claim 10.

Applicant’s arguments with respect to claims have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilson et al. US 10380204 B1 teaches a visual search (title).
White et al. US 20090144262 A1 teaches search query transformation using direct manipulation (title).
Haskell et al. US 20030233251 A1 teaches a dynamic dictionary and term repository system (title).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 16, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152